DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-28) in the reply filed on December 27, 2021 is acknowledged.  The traversal is on the ground(s) that the examination of all the claims is not believed to create undue burden.  This is not found persuasive because the inventions have a separate classification (H01M8/04074 for Group I and H01M8/2404 for Group II) and as such each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search. See MPEP § 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 27, 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: reference character 26 in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the unbound ranges of 25 micrometers or more regarding the positive and negative electrode plates (lines 2-4). As the limitation has bound, it is impossible to ascertain the metes and bounds of the claim (e.g. does it encompass numbers as large as 100 micrometers, 1,000 micrometers, 10,000 micrometers, or even larger?). Claim 1 further recites the unbound range of 100 degrees Celsius or higher regarding battery charge and discharge temperature (lines 8-9). As the limitation has bound, it is impossible to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5-7, 9-11, 17-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasa et al. (JP 2012-099225A). The English machine translation of Ogasa et al. attached in the previous Office Action and is referenced below.
Regarding Claim 1, Ogasa et al. teaches an all-solid-state lithium ion secondary battery (Para. [0049]) wherein of sintered porous bodies which become electrode layers are from 20-100 micrometers (i.e. overlapping with 25 micrometers or more for both the positive and negative electrode plate) (Para. [0041]) with thin plate shapes (Para. [0031]) and an inorganic solid electrolyte layer (Para. [0012]) wherein the battery is charged and discharged at 120 °C (i.e. 100 °C or more) (Para. [0073]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Although the charging and discharging temperature is present in the prior art, it should be noted that the claim limitation “wherein the secondary battery is charged and 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.
Regarding Claim 2, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. teaches the battery is charged and discharged at 120 °C (i.e. 100 °C
or more) (Para. [0073]).

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima
facie obviousness for product-by-process claims because of their peculiar nature” than
when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale
tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See
MPEP section 2113.
Regarding Claim 3, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. teaches the sintered porous bodies which become electrode layers are from 20-100 micrometers (i.e. overlapping with 25 micrometers to 400 micrometers 
Regarding Claim 5, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. further teaches the lithium composite oxide forming the positive electrode active material is LiCoO2 (Para. [0020]) (x = 1 and M = Co)
Regarding Claim 6, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. further teaches positive electrode layer contains conductive material (Para. [0047]) and a binder (Para. [0050]) thus, it would be obvious that the grains in a positive electrode active material contained in the positive electrode plate are physically and electrically interconnected.
Regarding Claim 7, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. further teaches the electrode layer is formed of a sintered porous body (Para. [0041]) (thus, the positive electrode plate is a sintered plate).
Regarding Claim 9, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. further teaches the positive electrode layer has a porosity range from 10 to 20 % (Para. [0008], [0013]).
Regarding Claim 10, Ogasa et al. teaches all of the elements of the invention in claim 7 as explained above.
Ogasa et al. further teaches the positive electrode layer has a porosity range from 10 to 20 % (Para. [0008], [0013]).
Regarding Claim 11, Ogasa et al. teaches all of the elements of the invention in claim 7 as explained above.
Ogasa et al. further teaches the positive electrode layer (i.e. positive electrode plate) contains solid electrolyte (i.e. the pores in the positive electrode plate are filled with the inorganic solid electrolyte) (Para. [0047]) 
Regarding Claim 17, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. further teaches the negative electrode active material is Li2Ti5O12 (i.e. an oxide containing at least Ti) (Para. [0019]).
Regarding Claim 18, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above. 
Ogasa et al. further teaches negative electrode layer contains conductive material (Para. [0048]) and a binder (Para. [0057]) thus, it would be obvious that the grains in a negative electrode active material contained in the negative electrode plate are physically and electrically interconnected.
Regarding Claim 19, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. further teaches the electrode layer is formed of a sintered porous body (Para. [0041]) (thus, the negative electrode plate is a sintered plate).
Regarding Claim 20, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above. 
Ogasa et al. further teaches the anode electrode layer has a porosity range from 10 to 20 % (Para. [0008], [0013]).
Regarding Claim 21, Ogasa et al. teaches all of the elements of the invention in claim 19 as explained above. 
Ogasa et al. further teaches the anode electrode layer has a porosity range from 10 to 20 % (Para. [0008], [0013]).
Regarding Claim 22, Ogasa et al. teaches all of the elements of the invention in claim 7 as explained above.
Ogasa et al. further teaches the negative electrode layer (i.e. positive electrode plate) contains solid electrolyte (i.e. the pores in the negative electrode plate are filled with the inorganic solid electrolyte) (Para. [0047]).
Regarding Claim 28, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. teaches the sintered porous bodies which become electrode layers are from 20-100 micrometers (thus, Tc and Ta can be 100 micrometers) and the thickness of the solid electrolyte layer is 1 to 20 micrometers (thus, Te can be 1 micrometer). Using the equation of the instant claim: Te/(Tc+Te) = 1/200 = 0.005, thus Te/(Tc+Ta)  < 0.25 . In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasa et al. (JP 2012-099225A) as applied to claim 1 above, and further in view of Ohzuku et al. (US 2006/0275664).
Regarding Claim 4, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. does not teach a capacity ratio of the electrode plates.
However, Ohzuku et al. teaches a secondary battery (abstract) with a positive electrode and negative electrode plate respectively having a thickness of 60 micrometers to 110 micrometers (Para. [0161]) (i.e. having a thickness of 25 micrometers or more) wherein a positive electrode active material is a lithium composite oxide (Para. [0022]) (i.e. composed of an inorganic material in an oxide form), a negative electrode contains a titanium oxide (i.e. an inorganic material in an oxide form) (Para. [0039, 0153]), wherein an inorganic solid electrolyte can be used (Para. [0218-0219]) wherein a capacity ratio of the negative electrode active material to the positive electrode active material is preferably 0.5 to 1.2 (i.e. a ratio of 0.8 to 2 of the positive electrode plate to a capacity of the negative electrode plate) (Para. [0253], Table 3)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Ogasa et al. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Ogasa et al. (JP 2012-099225A) as applied to claim 1 above, and further in view of Narang et al. (US2002/0074972) and Blomgren et al. (US 2010/0112443).
Regarding Claim 8, Ogasa et al. teaches all of the elements of the invention in claim 7 as explained above.
Ogasa et al. does not teach an orientation of positive electrode primary grains.
However, Narang et al. teaches an electrode with a coating comprising active materials such as lithium composite oxides (Para. [0025]) wherein individual particle morphology is important (i.e. primary grain morphology) (Para. [0050]) and the coating is deposited on a substrate comprising particles with relatively high aspect ratios, such as 1:7:4, or even ten, twenty, or thirty times the shortest orthogonal dimension (Para. [0022], [0028]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary particles of Ogasa et al., to incorporate the teaching of a high aspect ratio (i.e. elongated structures) of Narang et al., as a high aspect ratio would achieve a high cycle life (Para. [0022], [0028] and [0043]).
Blomgren et al. discloses a cathode coating formed of a plurality of flakes, wherein those flakes (i.e. elongated structures) comprise a lithium composite oxide (Claim 1 and 8), that are substantially parallel to a substrate (i.e. orientated close to, but more than 0 degrees and overlapping with the claimed range) (Para. [0063]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated primary particles of Ogasa et al. as modified by Narang et al. to incorporate the teaching of the orientation .
Claims 13-14 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasa et al. (JP 2012-099225A) as applied to claim 1 above, and further in view of Yokoyama (US 2017/0033398).
Regarding Claims 13 and 14, Ogasa et al. teaches all of the elements of the invention in claim 11 as explained above.
Ogasa et al. does not explicitly teach an amount of pores in the positive electrode plate that are filled with the inorganic solid electrolyte.
However, Yokoyama teaches a lithium secondary battery (Para. [0049]) of a plate shape (Para. [0051], lines 8-10) wherein a positive electrode layer has 93% of the volume of the gaps (i.e. pores) of the porous material filled with solid electrolyte (Para. [0083]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode plate of Ogasa et al. to incorporate the teaching of the 93% of the volume of the pores filled with inorganic solid electrolyte, as it would provide a secondary battery having a high electric capacity density capable of obtaining high output energy (Para. [0031]).
Regarding Claims 24 and 25, Ogasa et al. teaches all of the elements of the invention in claim 22 as explained above.
Ogasa et al. does not explicitly teach an amount of pores in the positive electrode plate that are filled with the inorganic solid electrolyte.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode plate of Ogasa et al. to incorporate the teaching of almost all the pores of the negative electrode filled with inorganic solid electrolyte, as it would provide a secondary battery having a high electric capacity density capable of obtaining high output energy (Para. [0031]).
Regarding Claims 26, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. does not teach a melting point of the inorganic solid electrolyte.
However, Yokoyama teaches a lithium secondary battery (Para. [0049]) of a plate shape (Para. [0051], lines 8-10) wherein the positive electrode layer (i.e. positive electrode plate) is formed by forming a porous active material and combining the active material and the solid electrolyte by heat treatment at a temperature not lower than the melting point of the solid electrolyte so that the molten solid electrolyte penetrates into the gaps of the porous active material portion. Thus, the melting point of the inorganic solid electrolyte is lower than the melting point of the positive electrode layer in order to penetrate the pores of a solid porous active material portion.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogasa et al. to incorporate the .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasa et al. (JP 2012-099225A) as applied to claim 1 above, and further in view of Lee et al. (US 2014/0079993).
Regarding Claim 15, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. does not teach an aspect ratio of the pores of the positive electrode plate.
Lee et al. teaches a composite anode active material for lithium batteries (Para. [0030]) wherein the pores of the anode material have an aspect ratio of at least 3 (Para. [0035]).
The combination of the pore aspect ratio in an electrode as taught by Lee et al., with the pores of positive electrode plate of Ogasa et al. would yield the predictable result of pores formed in the positive electrode plate capable of providing surface area for lithium ions to perform intercalating and deintercalating in the electrode  .  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the pore aspect ratio in an electrode as taught by Lee et al., with the pores of positive electrode plate of Ogasa et al., as the combination would yield the predictable result of providing pores formed in the positive electrode plate capable of providing surface area for lithium ions to perform intercalating and .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasa et al. (JP 2012-099225A) as applied to claim 1 above, and further in view of Kawakami et al. (US 6,558,847)
Regarding Claim 16, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. does not teach a specific orientation of the pores contained in the positive electrode plate.
However, Kawakami et al. teaches a metal oxide porous structure (Fig. 1, #101) capable of intercalating and deintercalating lithium ions (abstract) which can be used as a cathode (i.e. positive electrode) (Col. 7, lines 36-47) wherein the metal oxide has ordered pores oriented substantially in one direction (i.e. the pores are oriented) (Col. 2, lines 53-63).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pores of Ogasa et al. to incorporate the teaching of the oriented pores of Kawakami et al., as this structure allows the electrode to absorb a larger quantity of electrolyte, thereby accelerating .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasa et al. (JP 2012-099225A) as applied to claim 1 above, and further in view of Johnson et al. (US 2014/0099556).
Regarding Claim 27, Ogasa et al. teaches all of the elements of the invention in claim 1 as explained above.
Ogasa et al. does not teach a melting point of the inorganic solid electrolyte. 
However, Johnson et al. teaches a rechargeable (i.e. secondary) battery comprising an inorganic solid electrolyte (Para. [0012]) wherein the inorganic solid electrolyte can be lanthanum lithium titanium oxide (Para. [0025], lines 15-18) having low melt temperature (Para. [0023]), lines 1-4) with a melting point of about 500 degrees Celsius (Para. [0038] and Claim 7) (i.e. not higher than 600 degrees) and it would be obvious for a melting point of the inorganic solid electrolyte to be above a battery operating temperature of an all-solid-state battery as the inorganic solid electrolyte of an all-solid-state battery is in the solid form (i.e. the melting point of the electrolyte is above the operational temperature). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogasa et al. to incorporate the teaching of the low melting point of Johnson et al., as it would be suitable for effectively bonding with and forming low ionic impedance interfaces with lithium actives materials . 
Claims 1, 11-12, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Allie et al. (US 2017/0179472).
Regarding Claim 1, Allie et al. teaches a solid-state secondary battery (Para. [0038]) comprising a cathode (Fig. 7, #6) (i.e. a positive electrode plate) composed of a cathode active material (Para. [0014], lines 6-11) which is an inorganic material such as lithium nickel cobalt manganese oxide, lithium titanium oxide, lithium nickel oxide, lithium cobalt oxide, or lithium manganese oxide (i.e. in an oxide form) (Para. [0049]) wherein a cathode thickness is 80 micrometers (Para. [0105], lines 15-18) and an anode comprising electrochemically active material (Para. [0019], lines 1-4 and Fig. 7, #2) (i.e. a negative electrode plate composed of a negative electrode active material) which is an inorganic material such as lithium nickel cobalt manganese oxide, lithium titanium oxide, lithium nickel oxide, lithium cobalt oxide , or lithium manganese oxide (i.e. in an oxide form) (Para. [0049]) wherein a thickness ranges from 3 micrometers to 1 mm (i.e. 3 micrometers to 1000 micrometers, overlapping with the range of the instant claim) (Para. [0071], line 10-14) and an electrolyte separator layer (Fig. 6, #46) comprising inorganic solid-state electrolyte particles (Para. [0037], lines 10-15).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Furthermore, the claim limitation “wherein the secondary battery is charged and discharged at a temperature of 100 °C or more” is a product by process limitation. Product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.
Regarding Claim 11, Allie et al. teaches all of the elements of the invention in claim 1 as explained above.
Allie et al. further teaches the electrode is infiltrated with low melting point solid inorganic  electrolyte to fill the pores and allow access to all the active materials (i.e. the pores in the positive electrode plate are filled with inorganic solid electrolyte) (Para. [0070] and Claim 2).
Regarding Claim 12, Allie et al. teaches all of the elements of the invention in claim 11 as explained above.
Allie et al. further teaches the electrode component consists low melting temperature solid inorganic electrolyte and the cathode active material (Para. [0014], lines 6-11) and the electrode component slurry is made without the binder and sintering aid (para. [0068-0069]) (i.e. the positive electrode plate consists the inorganic solid electrolyte and the positive electrode active material).
Regarding Claim 19 and 22, Allie et al. teaches all of the elements of the invention in claim 1 as explained above.
Allie et al. further teaches the anode comprises a sintered electrochemically active material (Para. [0019], lines 1-4 and Fig. 7, #2) (i.e. wherein the negative electrode plate is a sintered plate) and further teaches the electrode is infiltrated with low melting point solid inorganic  electrolyte to fill the pores and allow access to all the active materials (i.e. the pores in the positive electrode plate are filled with inorganic solid electrolyte) (Para. [0070] and Claim 2).
Regarding Claim 23, Allie et al. teaches all of the elements of the invention in claim 22 as explained above.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-6 of copending Application No. 16/. 
Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting over claim 9 of copending Application No. 16/391,689. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting over claim 10 of copending Application No. 16/391,689.
Claim 16-17 are provisionally rejected on the ground of nonstatutory double patenting over claim 11-12 of copending Application No. 16/391,689. 
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting over claim 14 of copending Application No. 16/391,689.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting over claim 15 of copending Application No. 16/391,689.
Claim 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting over claim 13 of copending Application No. 16/391,689. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting over claim 16 of copending Application No. 16/391,689. 
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729